--------------------------------------------------------------------------------

Exhibit 10.69

TERMINATION AGREEMENT


This Agreement (this "Agreement") is made as a deed this 20th day of January
2010 by and between:


1.           Alstrom Business Corp, a company organized and existing under the
Laws of the British Virgin Islands with its registered address at Intershore
Chambers, P.O.Box 4342, Road Town, Tortola, British Virgin Islands ("Alstrom");


2.           Michalakis Tsitsekkos, a citizen of Republic of Cyprus residing at
Stadiou, 37A Aglantzia, P.C. 2103, Nicosia, Cyprus, passport No. C355717, issued
on 11 December 2001 ("Alstrom Nominee");


3.           Igor Valeryevich Kolomoisky, a citizen of Israel residing at St.
Galey Thelet 48, Herzeliya, Israel, 46640, passport No. 10905729, issued on 2
October 2005 ("Kolomoisky");


4.           Ihor Mykhailovich Surkis, a citizen of Ukraine, residing at 11,
Dimitrova str. Flat 5, Kiev, Ukraine, passport No. EC342649, issued on 17
November 2005 ("Surkis", and together with Kolomoisky and Alstrom Nominee, the
"Alstrom Owners", and together with Kolomoisky and Alstrom, the "Alstrom
Parties");


5.           Central European Media Enterprises Ltd., a company organized under
the Laws of Bermuda with its registered address at Clarendon House, 2 Church
Street, HM 11, Hamilton, Bermuda ("CME Ltd.");


6.           CME Ukraine Holding B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands with its
registered address at Dam 5B, JS1012 Amsterdam, the Netherlands ("Ukraine
Holding"); and


7.           CME Cyprus Holding Limited, a wholly-owned subsidiary of CME Ltd.
and a limited liability company organized and existing under the Laws of Cyprus,
identification code No. 155308 , located at 199 Makarios III Avenue, Neocleous
House, P.O. Box 50613, CY – 3608, Limassol, the Republic of Cyprus,  (the
"Company", and together with CME Ltd. and Ukraine Holding, the "CME Parties"),


(individually a "Party" and together the "Parties").


WHEREAS:


A.           Alstrom, Alstrom Nominee, Kolomoisky, Surkis, CME Ltd. and the
Company (collectively, the "Original Parties") entered into that certain
Framework Agreement, dated 2 July 2009 (the "Original Framework Agreement"),
pursuant to which the Original Parties agreed to form a joint venture on the
basis of the Company to conduct television broadcasting, media production and
advertising business in Ukraine, and the Original Parties and Ukraine Holding
entered into that certain First Amended and Restated Framework Agreement, dated
22 July 2009 (the "Framework Agreement", pursuant to which the Parties agreed to
amend and restate the Original Framework Agreement.

 

--------------------------------------------------------------------------------

 

B.           Kolomoisky and Surkis are, collectively, the sole Beneficial Owners
(as defined below) of 100% of the issued share capital of Alstrom, and the
Alstrom Nominee is the sole legal owner of 100% of the issued share capital of
Alstrom.


C.           CME Ltd. is the sole Beneficial Owner of the Company and Ukraine
Holding.  The Company is the indirect owner of a group of companies which
conduct television broadcasting, media production and advertising production in
Ukraine.


D.           CME Ltd. and Kolomoisky, inter alios, now intend to enter into a
share purchase agreement (the "Share Purchase Agreement"), pursuant to which CME
Ltd. will indirectly sell, and a company Beneficially Owned by Kolomoisky will
indirectly acquire, 100% of the issued share capital of the Company, and
accordingly the Parties desire to (i) terminate the Framework Agreement without
further effect in accordance with the terms of the Framework Agreement and (ii)
unconditionally and irrevocably release each other Party from any liability in
connection with the implementation of the Framework Agreement prior to the date
hereof.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, covenants, warranties and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:


1.           Definitions and Interpretation.  Unless the context requires
otherwise, capitalized terms used but not defined in this Agreement shall have
the respective meanings set forth in the Framework Agreement.


2.           Termination. With effect from the date of execution of the Share
Purchase Agreement, the Parties hereby terminate the Framework Agreement in
accordance with clause 6.1(a) thereof, and no Party shall have any right or
obligation either under the Framework Agreement or as a consequence of any
breach of it before, on or after the date of this Agreement and any party that
may have undertaken (by deed of adherence or otherwise) to be bound by all or
any of its provisions shall cease to be so bound.


3.           Release and Discharge.


(a)   Each of the Parties for itself and on behalf of any parent, subsidiary,
Affiliate, officer, director, agent, attorney, shareholder, partner, member,
manager, representative, employee, trustee predecessor, principal,
successor-in-interest, assignor or assignee of such party (collectively, the
"Releasors") forever, knowingly, voluntarily and irrevocably release, acquit and
discharge each of the other Parties, together with any parent, subsidiary,
Affiliate, officer, director, agent, attorney, shareholder, partner, member,
manager, representative, employee, trustee predecessor, principal,
successor-in-interest, assignor or assignee of such other Parties (collectively,
the "Releasees") from any action, cause of action, chose in action, case, claim,
potential claim, counterclaim, potential counterclaim, right of set-off,
indemnity, suit, debt, dues, sum of money, account, guarantee, bond, covenant,
controversy, lien, contract, agreement, promise, representation, liability,
variance, trespass, injury, damage, harm, judgment, remedy, demand, loss, right
or interest of any kind or nature whatsoever, at law, in equity or otherwise,
including, without limiting the generality of the foregoing, claims for damages,
attorney’s fees, interest, costs, expenses, penalties and equitable relief,
whether known or unknown, suspected or unsuspected, however and whenever arising
and in whatever capacity and jurisdiction (each, a "Claim") of any nature
whatsoever, at law, in equity or otherwise, whether direct, indirect, derivative
or otherwise which have been asserted against any of the Releasees or which,
whether currently existing or not, known or unknown, suspected or unsuspected,
fixed or contingent, and whether or not concealed or hidden, the Releasors ever
could have asserted or ever could assert, in any capacity, either for themselves
or as an assignee, heir, executor, trustee, or otherwise, or for or on behalf of
any other person, against the Releasees, arising out of, relating to or
concerning the Framework Agreement, including any and all rights under the
Framework Agreement and each of the Claims (all such Claims, collectively, the
"Released Claims"), and on behalf of the Releasors unequivocally,
unconditionally and irrevocably agrees not to initiate or continue legal
proceedings of any kind whatsoever with respect to any Released Claim, or
institute, assert, or threaten to assert any Released Claim, provided that this
Clause 3 shall in no event have the effect to exclude any liability whatsoever
that arises as a result of any fraudulent or criminal act or omission by any
Releasee.

 
2

--------------------------------------------------------------------------------

 

(b)   Each of the Parties further covenants and promises that it will not, and
will use its best efforts to cause the other Releasors not to, file, pursue or
bring any Released Claim in any judicial, arbitral or administrative forum
against any one or more of the Releasees; provided, however, that nothing herein
will be construed or deemed to release any covenants contained in, or claims for
breach of, this Agreement or any written amendments, supplements or
modifications thereto.  The Parties expressly agree that a breach or an alleged
breach of this Agreement will neither give rise to nor resurrect any right to
sue on the Released Claims.


(c)    Without prejudice to the generality of Clause 3(a), it is expressly
agreed and accepted by the Parties that the foregoing releases are and are
intended to be a general release of all claims of the Releasors against the
Releasees in respect of the matters referred to in that clause, and the Parties
hereby expressly waive any rights that they may have with respect to any Claims
which they do not know or suspect to exist at the time of executing this
Agreement, even those Claims which if known might have materially affected this
Agreement. To the extent that legislation or any principles of Law might provide
otherwise than the first sentence of this clause, such legislation and
principles are (to the extent permitted by Law) hereby expressly waived and
excluded by each of the Parties, who admit to full knowledge and understanding
of the consequences of such waiver and exclusion.


(d)   The Parties recognize that this Agreement was negotiated between them as
equals, that each was represented by competent counsel of its own choosing and
that no one of them will be considered to have drafted this Agreement for
purposes of resolving any ambiguities against that party.


(e)   Notwithstanding anything herein to the contrary, the Parties acknowledge
and agree that this Agreement shall not in any way constitute a waiver of any of
the rights of any of the parties to the Share Purchase Agreement under that
agreement.


4.           Representations and Warranties of the Parties.  Each Party
represents and warrants to the other Parties as of the date hereof that:

 
3

--------------------------------------------------------------------------------

 

(a)   it has the necessary power and authority (including, as applicable,
corporate power and consent and/or full legal and dispositive capacity) to enter
into, deliver, and perform his obligations under this Agreement;


(b)   the execution, delivery and performance by it of this Agreement
constitutes valid and legally binding obligations, enforceable against it in
accordance with the terms thereof, and will not violate any provision of and
will not result in a breach of the terms of (i) any, Law, rule or regulation of
any Governmental Authority applicable to it, or (ii) any contract, indenture,
agreement or commitment to which it is a party or bound; and


(c)   no additional consent by any other Person is required to be obtained by it
in connection with the execution or performance by it of this Agreement.


5.           Assignment.  Except as expressly provided herein none of the rights
of the Parties under this Agreement may be assigned or transferred without the
prior written consent of the other Parties.


6.           Modification; Waiver; Severability.  Except as specifically
provided herein, this Agreement may be modified only by a written instrument
executed by all the Parties.  If any provision of this Agreement is held to be
unenforceable for any reason, the Parties shall, acting in good faith and using
best efforts, seek to agree adjustments to such provision, so that such
provision is not avoided and in order to achieve the intent of the Parties to
the extent possible.  In any event, the invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of this Agreement, including that provision, in any other
competent jurisdiction. If any provision of this Agreement is or becomes invalid
or unenforceable, in whole or in part, this shall not affect the validity of the
remaining provisions hereof.


7.           Entire Agreement.  This Agreement together with the documents
herein referred to are the entire agreement among the Parties with respect to
the subject matter hereof.


8.           Preparation.  Each Party acknowledges and confirms that the
preparation of this Agreement has been a joint effort of all Parties and counsel
for all Parties and that it shall not be construed for or against any individual
Party on the basis solely that this Agreement or any part thereof was drafted by
or on behalf of that Party.


9.           Costs.  Each Party shall bear its own costs, including lawyers'
fees, in relation to this Agreement.


10.           Notices.  All notices and other communications made in connection
with this Agreement shall be in writing.  Any notice or other communication in
connection herewith shall be deemed duly delivered and given to any other Party
one (1) Business Day after it is sent by fax, confirmed by letter sent by a
reputable express courier service, in each case, to the regular mail addresses
and fax numbers set forth below or to such other regular mail address and/or fax
number as may be specified in writing to the other Parties:

 
4

--------------------------------------------------------------------------------

 

if to Alstrom:


21, Aglantzias Ave.
Block 21 B, Floor 2, Office 1
2108 Aglantzia
Nicosia
Cyprus
Attn:  Michalakis Tsitsekkos


Tel.:  +357-22-462-050
Fax:  +357-22-336-464




if to Alstrom Nominee:


Michalakis Tsitsekkos
21, Aglantzias Ave.
Block 21 B, Floor 2, Office 1
2108 Aglantzia
Nicosia
Cyprus
Attn:  Michalakis Tsitsekkos


Tel.:  +357-22-462-050
Fax:  +357-22-336-464




with a copy to Alstrom.




if to Kolomoisky:


Igor Valeryevich Kolomoisky
office 602


32, Naberezhnaya Pobedy, 49094


Dnipropetrovsk, Ukraine
Attn:  Timur Novikov
Tel.:  +380 567161551


Fax:  +380 567161551
with a copy to Alstrom.

 
5

--------------------------------------------------------------------------------

 

if to Surkis:


Ihor Mykhailovich Surkis
Arch. Makariou III, 155 PROTEAS HOUSE,
5th floor, P.C. 3026, Limassol, Cyprus
Attn:  Mr. Andreas Sofocleous


Tel.:  +357 2584 9000
Fax: +357 2584 9100




with a copy to Alstrom.




if to CME Ltd.:


c/o CME Development Corporation
52 Charles Street
London W1J 5EU
Attn: General Counsel


Tel: +44 20 7127 5834
Fax: +44 20 7127 5801


if to Ukraine Holding:


Dam 5B
JS1012 Amsterdam
The Netherlands


Tel: +31 20 626 8836
Fax: +31 20 423 1404




with a copy to:




CME Development Corporation


52 Charles Street
London W1J 5EU
Attn: General Counsel
Tel: +44 20 7127 5834
Fax: +44 20 7127 5801

 
6

--------------------------------------------------------------------------------

 

if to the Company:


CME Cyprus Holdings Limited
199 Makarios III Avenue, Neocleous House
P.O. Box 50613
CY – 3608, Limassol, Republic of Cyprus


Tel.:  +357 2536 2818
Fax: +357 2535 9262


Any Party may give any notice or other communication in connection herewith
using any other means (including personal delivery, messenger service,
facsimile, telex or regular mail), but no such notice or other communication
shall be deemed to have been duly delivered and given unless and until it is
actually received by the individual for whom it is intended.


11.         Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same agreement.


12.         Governing Law. This Agreement is governed by and shall be construed
in accordance with English Law.


13.         Arbitration.


(a)   General.  Any dispute, controversy or claim arising out of or relating to
this Agreement, including any question regarding its existence, validity,
interpretation, performance or termination, shall be finally resolved by
arbitration in accordance with the then existing Rules of Arbitration of the
London Court of International Arbitration (the "LCIA Rules"), which are deemed
to be incorporated by reference into this Clause 13, except to the extent
modified by this Clause 13.  The tribunal shall consist of three
arbitrators.  Subject to the provisions of Clause 13(c), the parties to any such
arbitration shall each be entitled to nominate one arbitrator and the third
arbitrator shall be appointed by the two party-nominated arbitrators.  In a
multi-dispute the tribunal shall be appointed by the LCIA Court, unless the
parties to such arbitration agree in writing that, for the purpose of Article
8.1 of the LCIA Rules, the disputant parties represent two separate sides for
the formation of the tribunal as claimant and respondent respectively.


(b)   Seat and Language.  The seat of the arbitration shall be London,
England.  The language of the arbitration shall be English except that any party
to the arbitration may submit testimony or documentary evidence in Ukrainian or
Russian and shall furnish a translation or interpretation of any such evidence
into English.


(c)   Related Disputes.  If any dispute arising out of or relating to this
Agreement (hereinafter referred to as a "Related Dispute") raises issues which
are substantially the same as or connected with issues raised in another dispute
which has already been referred to arbitration under this Agreement or any other
Transaction Document (an "Existing Dispute"), the tribunal appointed or to be
appointed in respect of any such Existing Disputes shall also be appointed as
the tribunal in respect of any such Related Dispute.  Where, pursuant to the
foregoing provisions, the same tribunal has been appointed in relation to two or
more disputes, the tribunal may, with the agreement of all the parties concerned
or upon the application of one of the parties, being a party to each of the
disputes, order that the whole or part of the matters at issue shall be heard
together upon such terms or conditions as the tribunal thinks fit.  The tribunal
shall have power to make such directions and any interim or partial award as it
considers just and desirable.

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as a deed by the Parties
and delivered on the date first written above.


EXECUTED as a deed by CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. acting by:
 
Signature
               
/s/ Adrian Sarbu
   
Title:  President and Chief Executive Officer



in the presence of:


Signature of witness      /s/ Corina Dorobantu


Name (in BLOCK CAPITALS)   CORINA DOROBANTU


Address
C/O CME MEDIA SERVICES





Occupation
Assistant to the President and Chief Executive Officer



EXECUTED as a deed by ALSTROM BUSINESS CORP acting by:
 
Signature
               
/s/ Michalakis Tsitsekkos
   
Title:



in the presence of:


Signature of witness     /s/ Elena Mavrou


Name (in BLOCK CAPITALS)     ELENA MAVROU


Address
21 Aglantzias Ave, Block 21B, Office 1, Aglantzia, 2108, Nicosia, Cyprus





Occupation
Corporate Administrator


 

--------------------------------------------------------------------------------

 


EXECUTED as a deed by MICHALAKIS TSITSEKKOS:
 
Signature
               
/s/ Michalakis Tsitsekkos





in the presence of:


Signature of witness      /s/ Eleni Anthiamiadou


Name (in BLOCK CAPITALS)      ELENI ANTHIAMIADOU


Address
21 Aglantzias Ave, Block 21B, Office 1, Aglantzia, 2108, Nicosia, Cyprus





Occupation
Corporate Administrator



EXECUTED as a deed by IGOR VALERYEVICH KOLOMOISKY:
 
Signature
               
/s/ Igor Kolomoisky





in the presence of:


Signature of witness      /s/ Timur Novikov


Name (in BLOCK CAPITALS)     TIMUR NOVIKOV


Address




Occupation
First Deputy Chairman of Privatbank


 

--------------------------------------------------------------------------------

 

EXECUTED as a deed by IHOR MYKHAILOVICH SURKIS:
 
Signature
         
/s/ Ihor Surkis





in the presence of:


Signature of witness      /s/ Olga Lazarieva


Name (in BLOCK CAPITALS)    OLGA LAZARIEVA


Address




Occupation
Sofocleous & Co. Consulting Director



EXECUTED as a deed by CME UKRAINE HOLDING B.V. acting by:
 
Signature
               
/s/ David Sturgeon
   
Title: Managing Director



in the presence of:


Signature of witness      /s/ Joanne Cochrane


Name (in BLOCK CAPITALS)   JOANNE COCHRANE


Address
c/o 52 Charles Street



London W1J 5EU


Occupation
Legal Advisor

 
 

--------------------------------------------------------------------------------

 


EXECUTED as a deed by CME CYPRUS HOLDING LIMITED acting by:
 
Signature
               
/s/ David Sturgeon
   
Title: Director



in the presence of:


Signature of witness     /s/ Joanne Cochrane


Name (in BLOCK CAPITALS)   JOANNE COCHRANE


Address
c/o 52 Charles Street



London W1J 5EU


Occupation
Legal Advisor



 

--------------------------------------------------------------------------------